           Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 1 of 17




                                    BEFORE THE
                          UNITED STATES JUDICIAL PANEL ON
                             MULTIDISTRICT LITIGATION



IN RE: PORK INDIVIDUAL DIRECT                         MDL No.
PURCHASER ANTITRUST LITIGATION




 PLAINTIFFS SYSCO CORPORATION’S AND CHENEY BROTHERS, INC.’S BRIEF
IN SUPPORT OF THEIR JOINT MOTION FOR TRANSFER OF RELATED ACTIONS
PURSUANT TO 28 U.S.C. § 1407 FOR CONSOLIDATED PRE-TRIAL PROCEEDINGS

       Pursuant to 28 U.S.C. § 1407 and Rule 6.2(a) of the Rules of Procedure for the Judicial

Panel on Multidistrict Litigation, Plaintiff Sysco Corporation (“Sysco”) and Plaintiff Cheney

Brothers, Inc. (“Cheney Bros.”) (together, “Movants”) respectfully move the Judicial Panel for

Multidistrict Litigation for an Order for Transfer of the following case to the United States District

Court for the Southern District of Texas to be consolidated with Sysco Corporation v. Agri Stats,

Inc. et al., Case No. 4:21-cv-00773 (S.D. Texas) (the “Sysco Action”) for pretrial proceedings:

Cheney Brothers, Inc. v. Agri Stats, Inc. et al., 9:21-cv-80424-DMM (S.D. Fla.) (the “Cheney

Brothers Action”) (the Sysco and Cheney Brothers Actions together, the “Related Actions”).1

       Alternatively, Movants respectfully request that the Related Actions be transferred

pursuant to 28 U.S.C. § 1407 to the District of Minnesota, where they could be coordinated for

pretrial proceedings with the individual direct purchaser actions currently part of the case

captioned In re Pork Antitrust Litigation, Case No. 0:18-cv-01776-JRT-HB) (D. Minn.) before the



1
  The following Defendants in the Related Actions are the same: Agri Stats, Inc.; Clemens Food
Group, LLC; The Clemens Family Corporation; Hormel Foods Corporation; JBS USA Food
Company; Seaboard Foods LLC; Smithfield Foods, Inc.; Triumph Foods, LLC; Tyson Foods, Inc.;
Tyson Prepared Foods, Inc.; and Tyson Fresh Meats, Inc.. The Cheney Brothers Action filed in
the Southern District of Florida also names Hormel Foods, LLC as a Defendant.
                                                  1
           Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 2 of 17




Honorable John R. Tunheim and U.S. Magistrate Judge Hildy Bowbeer. Movants also respectfully

request that any subsequently filed “tag-along” individual Direct Purchaser actions brought in

other courts be similarly transferred and consolidated under Rule 6.2 of the Rules of Procedure for

the Judicial Panel on Multidistrict Litigation to whichever District Court the Panel transfers and

consolidates the Related Actions pursuant to 28 U.S.C. § 1407.

                                   PROCEDURAL HISTORY

       On June 28, 2018, a group of indirect purchaser plaintiffs (“IPP”) filed a class action

complaint in the United States District Court for the District of Minnesota alleging a conspiracy

among pork producers and a company called Agri Stats Inc. from 2009 to the present, to limit the

supply of pork in order to fix prices in violation of state and/or federal antitrust laws. The case

was assigned to Chief Judge John R. Tunheim and Magistrate Hildy Bowbeer. The next day, on

June 29, 2018, the first direct purchaser plaintiff (“DPP”) class action complaint containing

substantially similar allegations was filed, also in the District of Minnesota and assigned to Judge

Tunheim and Magistrate Judge Bowbeer. In the weeks that followed a number of additional class

action complaints were filed—on behalf of both DPPs and IPPs—all in the District of Minnesota.

Some of these cases were designated as related cases and originally assigned to Judge Tunheim,

and some were not and instead to assigned to other judges in the District of Minnesota.

       On August 17, 2018, consolidated amended class action complaints were filed in the

various cases pending in the District of Minnesota on behalf of three putative classes of plaintiffs—

(i) DPPs, (ii) Consumer IPPs and (iii) Commercial IPPs. On September 7, 2018, all of the cases

filed in the District of Minnesota were designated as related cases and reassigned to Judge Tunheim

and Magistrate Judge Bowbeer. In re Pork Antitrust Litig., Case No. 18-cv-1776 (JRT/HB), ECF

No. 77 (“Reassignment Order”).



                                                 2
            Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 3 of 17




        On September 21, 2018, Magistrate Judge Bowbeer entered an Initial Case Management

Order (“CMO”) consolidating for pre-trial purposes the cases related under the August 17, 2018

Reassignment Order, and captioned the consolidated cases as In re Pork Antitrust Litigation, Case

No. 18-cv-1776. See id., ECF No. 85 (“CMO”). The CMO provided that “The terms of this Order

shall apply automatically to actions later instituted in, removed to, or transferred to this Court . . .

that involve allegations of antitrust violations concerning pork producers by the Defendant entities

in the above-referenced actions.” CMO ¶ 9. The CMO further provided that “[w]hen an action

that relates to the same subject matter as these consolidated actions is hereafter filed in or

transferred to this Court and assigned to the undersigned, it shall be consolidated for pretrial

purposes with the appropriate group of actions, e.g., Direct Purchaser Plaintiff, Commercial and

Institutional Indirect Purchaser Plaintiff, or Consumer Indirect Purchaser Plaintiff Action

(provided that any case transferred to this Court solely for pretrial proceedings shall be

consolidated only to the extent there is no further order of this Court).” CMO ¶ 10.

        On June 14, 2019, Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC (the “Winn-Dixie

Plaintiffs”) filed the first individual (i.e., non-class action) direct purchaser complaint in the

District of Minnesota, under Case No. 19-cv-1578 (JRT/HB), (the “Winn-Dixie Action”),

containing substantially the same allegations as the complaints in the Class Actions. On July 9,

2019, Plaintiff Commonwealth of Puerto Rico (“Puerto Rico”) filed an individual direct purchaser

complaint in the United States District Court for the District of Puerto Rico, containing

substantially similar allegations as the complaints in the Class Actions. On October 17, 2019,

Plaintiff Puerto Rico’s case was transferred to the District of Minnesota pursuant to 28 U.S.C. §

1404 and assigned Case No. 19-cv-2723 (JRT/HB) (the “Puerto Rico Action”).




                                                   3
           Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 4 of 17




       Following the Court’s decision in August 2019 on motions to dismiss filed by the

defendants, In re Pork Antitrust Litig., Case No. 18-cv-1776 (JRT/HB), ECF No. 361, the plaintiffs

in the various class and individual actions in the District of Minnesota filed amended complaints

in early 2020.2 The defendants filed another round of motions to dismiss, which the Court decided

in an opinion issued on October 20, 2020. In re Pork Antitrust Litig., Case No. 18-cv-1776

(JRT/HB), ECF No. 520. In that decision, the Court denied Defendants’ motions as to the Direct

Purchaser plaintiffs’ Section 1 conspiracy claims, while dismissing other claims.3 The Court also

held that the Direct Purchaser plaintiffs in the District of Minnesota cases (including the Winn-

Dixie and Puerto Rico Actions) failed to adequately plead fraudulent concealment, which

effectively bars their claims based on conduct occurring more than four years before the filing of

the first DPP Class Action complaint on June 29, 2018. Id. at 17-22. As a result, the DPP plaintiffs

in In re Pork Antitrust Litigation cannot recover damages incurred prior to June 28, 2014.

       On November 4, 2020, the parties in the District of Minnesota cases, including those in the

Winn-Dixie and Puerto Rico Actions, filed a stipulated Pretrial Scheduling Order, which the Court

entered on November 12, 2020. In re Pork Antitrust Litig., Case No. 18-cv-1776 (JRT/HB), ECF



2
  Commercial and Institutional Indirect Purchaser Plaintiffs’ Third Amended Consolidated Class
Action Complaint was filed on January 15, 2020, ECF No. 432 [No. 18-cv-1776 (JRT/HB)]; Direct
Purchaser Plaintiffs’ Third Amended and Consolidated Class Action Complaint was filed on
January 15, 2020, ECF No. 431 [No. 18-cv-1776 (JRT/HB)]; and Consumer Indirect Purchaser
Plaintiffs’ Second Amended Complaint was filed on November 6, 2019, ECF No. 392 [No. 18-cv-
1776 (JRT/HB)]; Plaintiffs in the Winn-Dixie Action filed their Second Amended Complaint on
January 15, 2020 [No. 19-cv-1578 (JRT/HB), ECF No. 94]; and Plaintiffs in the Puerto Rico
Action filed its Third Amended Complaint on January 22, 2020 [No. 19-cv-02723 (JRT/HB), ECF
No. 103]. The allegations in all five operative amended complaints contain substantially similar
“allegations of antitrust violations concerning pork producers by the Defendant entities.” See
CMO ¶ 9.
3
  The Court dismissed Defendant Indiana Packers from the case, and also dismissed some of the
IPP plaintiffs’ state law claims. In re Pork Antitrust Litig., Case No. 18-cv-1776 (JRT/HB), ECF
No. 520 at 83-87.

                                                 4
           Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 5 of 17




No. 532. The Scheduling Order required the parties to begin the meet and confer process on

deferred requests for production of documents and structured data, including as to search

methodology, and set a deadline of September 1, 2021 for the “substantial completion of document

and structured data productions.” Id. at 2.

       Also on November 4, 2020, the DPP Class Action plaintiffs filed a Notice of Settlement

with Defendant JBS. In re Pork Antitrust Litig., Case No. 18-cv-1776 (JRT/HB), ECF No. 540.

The Court granted preliminary approval of the JBS Settlement on January 13, 2021, and set an

“opt-out” deadline of May 28, 2021 for members of the DPP class to exclude themselves from the

settlement class, and a Final Fairness Hearing date for July 26, 2021. In re Pork Antitrust Litig.,

Case No. 18-cv-1776 (JRT/HB), ECF No. 631.

       On January 21, 2021, Magistrate Judge Bowbeer entered a stipulation among the DPP

Class Action Plaintiffs, Winn-Dixie, Puerto Rico, and the Defendants, consolidating the Winn-

Dixie Action [No. 19-cv-1578] and the Puerto Rico Action [No. 19-cv-02723] with In re Pork

Antitrust Litigation [Case No. 18-cv-1776] for pretrial and administrative purposes. In re Pork

Antitrust Litig., Case No. 18-cv-1776 (JRT/HB), ECF No. 644. The Stipulation instructs that the

parties in the consolidated actions shall coordinate discovery, but also recognizes that “in addition

to whatever coordinated discovery the Parties will engage in across all consolidated cases, the

Parties agree and understand that each of the consolidated cases may require discovery that is

unique to the circumstances and causes of action at issue therein.” Id. at 4. The Stipulation also

made clear that its entry “does not merge the various pending suits into a single cause or make

those who are parties in one suit parties in another, but is done for convenience and economy in

administration.” Id.




                                                 5
            Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 6 of 17




       Since consolidation of the Winn-Dixie and Puerto Rico Actions with the other cases in In

re Pork Antitrust Litigation, additional individual DPP actions have been filed in two different

federal districts: Cheney Brothers, Inc. v. Agri Stats, Inc. et al, 9:21-cv-80424-DMM (S.D. Fla.)

(filed February 26, 2021); Sysco Foods v. Agri Stats Inc., Case No. 4:21-cv-00773 (S.D. Tex.)

(filed March 8, 2021). For reasons discussed further below, Movants expect that numerous

additional individual DPP actions will be filed. Movants request the individual Direct Purchaser

actions listed in Schedule A be transferred and consolidated for pretrial proceedings to either (1)

the Southern District of Texas, or (2) to the District of Minnesota.

                                           ARGUMENT

       In re Pork Antitrust Litigation, Case No. 18-cv-1776, pending in the District of Minnesota

consists of antitrust class actions on behalf of three putative classes, including a putative class of

Direct Purchaser plaintiffs, as well as two individual Direct Purchaser cases (the Winn Dixie and

Puerto Rico Actions). Recently, two additional individual Direct Purchaser actions have been

filed in districts outside the District of Minnesota.

       All of the individual Direct Purchaser cases allege a conspiracy to fix, raise, maintain, and

stabilize the price of pork among the same group of Defendants in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1. Defendants implemented and executed their conspiracy by, inter

alia, coordinating output and limiting production with the intent and expected result of increasing

pork prices in the United States. In furtherance of their conspiracy, Defendants exchanged

detailed, competitively sensitive, and closely-guarded non-public information about prices,

capacity, sales volume, and demand through their co-conspirator, Defendant Agri Stats.

       The Related Actions proposed for transfer and consolidation are based on the same or

substantially similar operative facts and therefore “involv[e] one or more common questions of



                                                   6
            Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 7 of 17




fact” as required by 28 U.S.C. § 1407(a). Common questions of fact include: (a) whether

Defendants conspired to fix, raise, maintain, or stabilize the price of pork in the United States; (b)

whether Defendants conspired to restrict the output and/or limit the production or pork with the

intent and expected result of increasing pork prices in the United States; (c) whether Defendants

exchanged detailed, competitively sensitive, and closely guarded non-public information about

prices, capacity, sales volume, and demand for pork; (d) whether Defendants’ conduct caused the

prices of pork in the United States to be at artificially high and noncompetitive levels; (e) whether

direct purchaser Plaintiffs were injured by Defendants’ conduct; and (f) whether Plaintiffs are

entitled to, among other things, injunctive relief, and, if so, the nature and extent of such injunctive

relief. Transfer of the Related Actions for coordination will prevent duplication of discovery,

eliminate the possibility of conflicting pretrial rulings, and conserve judicial resources.

        For the reasons discussed below, transfer and consolidation of the Related Actions would

be appropriate in either the United States District Court for the Southern District of Texas, Houston

Division, or the District of Minnesota in Minneapolis where In re Pork Antitrust Litigation, Case

No. 18-cv-1776 (JRT/HB) is pending.

  I.    Consolidation and Transfer of the Related Actions Is Appropriate and Necessary.
        The Panel is authorized to consolidate and transfer civil cases pending in different judicial

districts (1) when the cases involve common questions of fact, (2) when consolidation and transfer

will be for the convenience of the parties and witnesses, and (3) when consolidation and transfer

will promote the just and efficient conduct of the litigation. 28 U.S.C. § 1407(a).

        A. Consolidation or Coordination Is Appropriate Because the Related Actions
           Involve One or More Common Questions of Fact and Law.
        Here, each of the Related Actions is substantively identical—they each allege that

Defendants conspired to fix, raise, maintain and/or stabilize prices for pork over the same time


                                                   7
           Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 8 of 17




period in violation of the Sherman Act. The Panel consistently holds that cases involving

overlapping factual and legal issues are particularly appropriate for transfer. See, e.g., In re:

Payment Card Interchange Fee & Merck Disc. Antitrust Litig., No. MDL 1720, 2013 WL

8123000, at *1 (J.P.M.L. 2013) (transferring related antitrust cases under § 1407 because, among

other things, the cases “involved common questions of fact”); In re: Auto. Wire Harness Sys.

Antitrust Litig., 867 F. Supp. 2d 1349, 1350 (J.P.M.L. 2012) (centralizing related price-fixing

actions that involved common questions of fact).

       B. Consolidation or Coordination for Pretrial Proceedings Will Further the
          Convenience of Parties and Witnesses.
       Consolidation or coordination of the Related Actions will serve the convenience of the

parties and witnesses. Discovery in all of these actions will involve the substantially similar

testimony and documentary evidence from the Defendants. Defendants will likely assert similar

discovery objections and privileges in each of the pending actions. Consolidation of these actions

will avoid duplicative, redundant, and costly discovery proceedings, and avoid repetitive motion

practice and potentially conflicting discovery and other pretrial rulings. E.g., In re Pharmacy Ben.

Managers, 452 F. Supp. 2d 1352, 1353 (J.P.M.L. 2006) (transferring cases to a single district to

avoid duplicative discovery); In re Amino Acid Lysine Antitrust Litig., 910 F. Supp. 696, 698

(J.P.M.L. 1995) (same); In re Multi-Piece Rim Prod. Liab. Litig., 464 F. Supp. 969, 974 (J.P.M.L.

1979) (same).

       C. Consolidation or Coordination for Pretrial Proceedings Will Promote the Just
          and Efficient Conduct of the Related Actions.
       Consolidation or coordination of the Related Actions will promote the just and efficient

conduct of the actions. Each Related Action will involve similar pretrial issues. Consolidation or

coordination will eliminate the likelihood of duplicative proceedings that might result in

inconsistent rulings and will prevent judicial resources from being wasted needlessly. In re Auto

                                                 8
           Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 9 of 17




Body Shop Antitrust Litig., 37 F. Supp. 3d 1388, 1391 (J.P.M.L. 2014) (“Centralization under

Section 1407 will eliminate duplicative discovery; prevent inconsistent rulings on pretrial matters;

and conserve the resources of the parties, their counsel and the judiciary.”); In re: N Sea Brent

Crude Oil Futures Litig., 978 F. Supp. 2d 1384, 1385 (J.P.M.L. 2013) (“Centralization will avoid

duplicative discovery and eliminate the possibility of inconsistent rulings on Daubert motions and

other pretrial matters.”); In re Commercial Money Ctr., Inc. Equip. Lease Litig., No. MDL 1490,

2002 WL 31432881, at *1 (J.P.M.L. Oct. 25, 2002) (stating that consolidation of cases filed

nationwide would prevent inconsistent rulings).

       D. There Is Sufficient Numerosity to Support Transfer and Consolidation of the
          Current Individual Direct Purchaser Actions.
       The Related Actions currently consist of two individual Direct Purchaser cases pending

before judges in two separate districts. The Panel has ordered consolidation and transfer in similar

circumstances. See, e.g., In re Philadelphia Life Ins. Co. Sales Practices Litig., 149 F. Supp. 2d

937, 938 (J.P.M.L. 2001) (granting transfer and consolidation of two cases); In re Amoxicillin

Patent & Antitrust Litig., 449 F. Supp. 601, 603 (J.P.M.L. 1978) (granting transfer and

consolidation of three cases involving complex patent and antitrust issues). Moreover, where, as

here, the actions share numerous complex questions of fact, the Panel has consolidated even a

relatively small number of actions. For example, in In re First National Bank, Heavener,

Oklahoma (First Mortgage Revenue Bonds) Securities Litigation, the Panel consolidated two

actions that arose from the same factual allegations and shared numerous “complex questions of

fact.” 451 F. Supp. 995, 1997 (J.P.M.L. 1978). Accordingly, a sufficient number of actions exist

to support the transfer and consolidation of the Related Actions.




                                                  9
             Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 10 of 17




       E. The Recent Direct Purchaser Class Action Settlement Will Likely Lead to
          Numerous Additional Individual Direct Purchaser Actions.

       Additional individual Direct Purchaser cases will likely be filed given the impending May

28, 2021 deadline to opt out of the recent settlement among the DPP Class Action Plaintiffs and

Defendant JBS USA Food Company preliminarily approved by the Court in the District of

Minnesota overseeing In re Pork Antitrust Litigation. Case No. 18-cv-1776, ECF No. 631 (Jan.

13, 2021).    In In Re Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-08637 (N.D. Ill.),

which involves an alleged conspiracy among chicken producers and Agri Stats, and bears

similarities to the conspiracy alleged in the pork cases, settlements among the various defendants

and the direct purchaser class action plaintiffs led to the filing of numerous opt-out cases filed by

individual DPPs. Thus far, dozens of individual plaintiffs have their own cases in the Broiler

Chicken litigation. It is reasonable to expect that numerous opt-out cases by individual direct

pork purchasers will be filed in the coming weeks and months. An order from the Panel

transferring and consolidating all future individual Direct Purchaser actions with the Related

Actions will further the just and efficient administration of justice by obviating any potential

transfer motion practice under 28 U.S.C. § 1404 in the courts where those cases are filed, in

addition to achieving the usual efficiencies that result from coordinating pre-trial proceedings.

 II.   The Related Actions Should Be Transferred to The Southern District of Texas or
       the District of Minnesota
       To determine the appropriate forum for transfer, the Panel considers: (1) where the largest

number of cases is pending; (2) where discovery has occurred; (3) where cases have progressed

furthest; (4) the site of the occurrence of the common facts; (5) where the cost and inconvenience

will be minimized; and (6) the experience, skill, and caseloads of available judges. Federal Judicial

Center, Manual for Complex Litigation, § 20.131 (4th ed. 2004).



                                                 10
            Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 11 of 17




       1.      Where the largest number of cases is pending. This factor slightly favors the

District of Minnesota, where the first two individual DPP cases were filed and have been

consolidated for pretrial proceedings with both the DPP and IPP Class Actions in In re Pork

Antitrust Litigation. That is also the court where the first individual DPP case was filed, and where

the DPP (and IPP) Class Actions were originally filed, remain pending, and discovery has recently

begun. The Panel has frequently opted to consolidate cases before the court that manages the

litigation’s first-filed complaint and most actively advances the matters before it. See, e.g., In re

Dual-Deck Video Cassette Recorder Antitrust Litig., No. 765 1988 U.S. Dist. LEXIS 17039, at *2

(J.P.M.L. Aug. 12, 1988) (stating that transfer to Arizona was appropriate in part because “the

first-filed action [was] pending there”).

       However, given that there are only two individual Direct Purchaser cases pending in the

District of Minnesota, the number of cases there does not significantly favor sending the rest the

individual Direct Purchaser cases (currently pending in two different districts) there. No district

where any of the Related Actions have been filed currently has more than one case. The Southern

District of Texas, where Plaintiff/Movant Sysco—one of the largest individual purchasers of pork

in the country—is headquartered and filed its individual Direct Purchaser complaint, would also

be an appropriate forum.

       2.      Where discovery has occurred.          The court overseeing In re Pork Antitrust

Litigation has ordered that discovery in the consolidated cases, including the two individual DPP

cases, be coordinated, and entered a Scheduling Order setting deadlines for initial document and

data discovery, including the “commencement of rolling productions” on March 16, 2021. Based

on publicly available information, the parties in those cases appear to have been engaged in an

extensive meet and confer process about the parties’ respective initial requests for documents and



                                                 11
            Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 12 of 17




structured data, and have discussed if not resolved issues related to custodians and search

methodology (e.g., search terms). Defendants appear to have made some limited document or data

productions to date, and the deadline for substantial completion of document and structured data

productions is September 21, 2021—in about six months.

       While the fact that discovery in the District of Minnesota has started might be a factor in

favor of transfer to that court, it is actually a factor militating against transfer there. The time

period for plaintiffs’ claims in the District of Minnesota Direct Purchaser actions is June 28, 2014

forward. See In re Pork Antitrust Litig., Case No. 18-cv-1776 (JRT/HB), ECF No. 520, at 17-22.

In contrast, the more recently-filed Related Actions assert different fraudulent concealment

allegations, and Plaintiffs/Movants expect the relevant time period for these cases will extend back

to 2009—several years longer than for the cases in Minnesota.

       In addition, the individual Direct Purchaser actions will not require any class certification-

related discovery or motion practice, which will be a focus of the District of Minnesota

proceedings. This difference militates in favor of consolidating and coordinating the individual

Direct Purchaser cases separately from the class actions now part of In re Pork Antitrust Litigation.

While some coordination of discovery with the class action cases may be appropriate, the

individual DPP cases should not be bogged down by the class certification proceedings in the class

action cases—whenever those will occur at some future point to be determined.

       3.      Where cases have progressed furthest. For the same reasons discussed above,

the commencement of discovery and “progress” in the Minnesota cases does not necessarily favor

sending the Related Actions there. The Related Actions are materially different from the class and

individual DPP cases pending in In re Pork Antitrust Litigation because they involve a

substantially longer damages and discovery period—going back to 2009, as opposed to only 2014.



                                                 12
              Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 13 of 17




Because the scope of discovery in the Related Actions will be broader than the class and individual

DPP cases pending in Minnesota, transferring and consolidating the Related Actions with the cases

in Minnesota would only complicate and perhaps slow down the progress of In re Pork Antitrust

Litigation.

       Similarly, the court hearing the Minnesota cases has already spent considerable time

hearing and deciding two rounds of motions to dismiss. By contrast, the Related Actions have

only just been filed, and contain different allegations, including as to the Defendants’ fraudulent

concealment of the alleged conspiracy. Plaintiffs in the Related Actions anticipate Defendants

may file motions to dismiss, which will take time to brief and decide (potentially a year or more),

potentially further slowing down progress in In re Pork Antitrust Litigation if the Panel were to

transfer the cases there. Given the differences between the Related Actions and those cases

currently part of In re Pork Antitrust Litigation in Minnesota, it would be more appropriate to

transfer the Related Actions, and any subsequently filed individual Direct Purchaser actions, to the

Southern District of Texas where they can start from a clean slate. Alternatively, if the Panel sends

the Related Actions to Minnesota, they should be transferred and consolidated in their own MDL

proceeding, and not consolidated with In re Pork Antitrust Litigation given that litigation’s more

advanced procedural posture. Compare In re Rail Freight Fuel Surcharge Antitrust Litig. (No. II),

437 F. Supp. 3d 1365, 1365 (J.P.M.L. 2020) (granting Section 1407 transfer of actions arising

from allegations of price-fixing in the rail-freight industry similar to those in an existing MDL

proceeding, but initiating a new MDL proceeding in the same transferee court before a different

judge because the “newly-filed actions are in a significantly different procedural posture than” the

cases in the existing MDL).




                                                 13
            Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 14 of 17




       4.      The site of the occurrence of the common facts. No one specific location has yet

emerged as the dominant site of common facts. Agri Stats is located in Indiana, and the producer

Defendants are headquartered in a geographically diverse number of states: Arkansas (Tyson),

Colorado (JBS), Kansas (Seaboard), Minnesota (Hormel), Missouri (Triumph), Pennsylvania

(Clemens), and Virginia (Smithfield). Because of the parties’ geographic diversity, it is unlikely

that one district will serve as the locus of common facts or discovery.

       5.      Where the cost and inconvenience will be minimized. The Southern District of

Texas in Houston and the District of Minnesota in Minneapolis are each a convenient forum for

the Defendants, to the extent in-person hearings are required. Figure 1 below shows the location

of the various Defendants. Houston is a geographically central location served by numerous major

U.S. airlines, including United Airlines, which has its largest hub at Houston’s George Bush

Intercontinental Airport. Minneapolis, the location of the court overseeing In re Pork Antitrust

Litigation, is also a geographically convenient location and is served by several major U.S. airlines,

including Delta Air Lines, which has a hub there.

                             Figure 1 – Location of the Defendants




                                                 14
            Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 15 of 17




       6.      The experience, skill, and caseloads of available judges. This factor favors

neither District, as each district has certain advantages over the other. On the one hand, the District

of Minnesota has fewer total pending cases and fewer pending cases per judgeship than the

Southern District of Texas. As set forth in Table 1 below, for the 12 months ending September

30, 2020, there were 3,108 pending cases in the District of Minnesota and 444 pending cases per

judgeship, as compared to 14,636 pending cases in the Southern District of Texas and 770 pending

cases per judgeship. However, the civil cases in the Southern District of Texas move faster than

in Minnesota. In Minnesota, the median time from filing to disposition in civil cases is 14.3

months, and from filing to trial 26.9 months, and there were 501 civil cases (18.5%) over three

years old. By contrast, in the Southern District of Texas, the median time from filing to disposition

is only 8.1 months, and from filing to trial 20.3 months, with just 313 civil cases (5.5%) over three

years old. As for MDL experience, the District of Minnesota has 6 MDLs before 5 judges,

including one (In re Fluoroquinolone Products Liability Litigation, MDL-2642) assigned to Chief

Judge Tunheim, who is also overseeing the class actions and individual cases consolidated for pre-

trial proceedings in In re Pork Antitrust Litigation. There is currently only one MDL proceeding

pending in the Southern District of Texas (In re BP p.l.c. Securities Litigation, MDL-2185,

pending before Judge Keith P. Ellison), but the district has been the transferee court for a number

of significant MDLs.4



4
 See In re Merscorp Inc., Real Estate Settlement Procedures Act (RESPA) Litigation, MDL No.
1810 (Hon. Janis Graham Jack); In re Enron Corporation Securities, Derivative & ERISA
Litigation, MDL No. 1446 (Hon. Melinda Harmon); In re Heartland Payment Systems, Inc.
Customer Data Security Breach Litigation, MDL No. 2046 (Hon. Lee H. Rosenthal); In re Motion
Picture Licensing Antitrust Litigation, MDL No. 366 (Hon. John V. Singleton, Jr.); In re Refined
Petroleum Products Antitrust Litigation, MDL No. 1886 (Hon. Sim Lake); In re Service
Corporation International Securities Litigation, MDL No. 1609 (Hon. Lynn N. Hughes); In re
Silica Products Liability Litigation, MDL No. 1553 (Hon. Janis Graham Jack); In re Testmasters
Trademark Litigation, MDL No. 1646 (Hon. Vanessa D. Gilmore); In re VistaPrint Corp.
                                                  15
             Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 16 of 17




             Table 1 – Judicial Statistics Comparison: S.D. Texas & D. Minnesota5

                                                   S.D. Texas                 D. Minn.
    Pending Cases                                  14,636                     3,108
    Pending Cases Per Judgeship                    770                        44
    Median Time from Filing to Disposition         8.1 months                 14.3 months
    (Civil Cases Only)
    Median Time from Filing to Trial               20.3 months                26.9 months6
    (Civil Cases Only)
    Number (and %) of Civil Cases Over             313 (5.5%)                 501 (18.5%)
    Three Years Old
    Number of MDLs                                 1                          6

         In light of these statistics, it would be appropriate for the Panel to transfer the Related

Actions to either the Southern District of Texas or the District of Minnesota.

                                           CONCLUSION
         For the foregoing reasons and those articulated in their attendant motion, Plaintiffs

respectfully request that, pursuant to 28 U.S.C. § 1407, the Panel transfer the Cheney Brothers

Action to the Southern District of Texas for consolidation with the Sysco Action for pretrial

proceedings. Alternatively, Plaintiffs request that the Related Actions be transferred to the

District of Minnesota. In addition, any tag-along actions, if filed, should also be transferred and

consolidated in accordance with the Panel’s transfer order.




Marketing and Sales Practice Litigation, MDL No. 1994 (Hon. Nancy F. Atlas); In re Waste
Management, Inc. Securities Litigation, MDL No. 1422 (Hon. Melinda Harmon); In re Wells
Fargo Wage and Hour Employment Practices Litigation (No. III), MDL No. 2266 (Hon. Gray H.
Miller); In re BP p.l.c. Securities Litigation, MDL No. 2185 (Hon. Keith Ellison).
5
 Federal Court Management Statistics, U.S. District Courts–Combined Civil and Criminal Federal
Court     Management         Statistics     (September       30,     2020),     available   at
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf.
6
 Based on the 12 month period ending September 30, 2019, as data for the 12 months ending
September 30, 2020 was not available.

                                                   16
         Case MDL No. 2998 Document 1-1 Filed 03/10/21 Page 17 of 17




Dated: March 10, 2021              Respectfully submitted,

                                   /s/ Michael S. Mitchell
                                   Scott E. Gant
                                   Michael S. Mitchell
                                   BOIES SCHILLER FLEXNER LLP
                                   1401 New York Ave., NW
                                   Washington, DC 20005
                                   Tel: 202-237-2727
                                   Fax: 202-237-6131
                                   sgant@bsfllp.com
                                   mmitchell@bsfllp.com

                                   Colleen Harrison
                                   BOIES SCHILLER FLEXNER LLP
                                   333 Main Street
                                   Armonk, NY 10504
                                   Tel: 914-749-8204
                                   Fax: 914-749-8300
                                   charrison@bsfllp.com

                                   Counsel for Plaintiff/Movant Sysco Corporation

                                   /s/ David B. Esau
                                   David B. Esau (Florida Bar No. 650331)
                                   Kristin A. Gore (Florida Bar No. 59090)
                                   Garth T. Yearick (Florida Bar No. 96105)
                                   CARLTON FIELDS, P.A.
                                   525 Okeechobee Boulevard, Suite 1200
                                   West Palm Beach, Florida 33401
                                   Tel: (561) 659-7070
                                   Fax: (561) 659-7368
                                   desau@carltonfields.com
                                   kgore@carltonfields.com
                                   gyearick@carltonfields.com

                                   Counsel for Plaintiff/Movant Cheney Brothers,
                                   Inc.




                                     17
